ON MOTION FOR REHEARING
MORRISON, Judge.
Appellant contends that there was no proof of the corpus delicti of the offense outside of the confession. With this contention, we do not agree. According to this record, in order for combustion to occur, it was necessary that the fuse box be bridged and two wires come in contact somewhere inside the house.
The confession recites that he bridged the fuse box and tied three wires together in the bathroom. There was testimony from other witnesses which would authorize the jury to conclude that the fuse box had been bridged and that the fire originated in the bathroom. This we deem sufficient.
Remaining convinced that we properly disposed of this cause originally; appellant’s motion for rehearing is overruled.